Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action corresponds to application 16/081,868 which was filed on 8/31/2018 and is a 371 of PCT/JP2016/056213 filed 03/01/2016. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2022 has been entered. 

Response to Amendment
	In the reply file 10/12/2022, claims 1, 6-7, and 9 have been amended.  Claims 13-15 have been added and no additional claims have been cancelled. Accordingly, claims 1, 5-7, 9, and 11-15 stand pending.
		

Response to Arguments
Applicant’s arguments filed 10/12/2022 have been fully considered but are moot in view of new grounds of rejection.
The applicant argues that the cited references do not teach “the tag information obtaining unit performs learning according to whether or not the tag information presented to the user is actually selected by the user”. The examiner respectfully disagrees.  Gonzales teaches in figure 9 and paragraphs 86-90 determining what tags were selected to use for returning better results, which is interpreted to be learning according to whether or not tag information is selected.  Miyagi also teaches in figures 121, 128, and paragraphs 151-152, using the selected/desired tag information to determine what results to present the user, which means it was determined whether or not the tag information presented to the user was selected, e.g. performing learning.  Therefore, the examiner is not persuaded.
The applicant also argues that it would not be proper to combine the cited references.  The examiner respectfully disagrees.  Gonzales, Busch, and Miyagi are all within the same field of endeavor, all teach search system that utilize the user’s location with additional information to return information on nearby facilities, and they are solving a problem to improve the results/recommendations returned to the user.  This provides adequate motivation to combine the cited references and therefore, it would have been obvious to one of ordinary skill in the art before the effective date of filing to combine the cited references.  Therefore, the examiner is not persuaded.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “unit” in claims 1, 5-7, 9, 11-12, and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 9, 11-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzales et al. (US2011/0241882), hereinafter Gonzales, in view of Busch (US2008/0248815), and Miyagi et al. (US2013/0059598), hereinafter Miyagi.

Regarding Claim 1:
Gonzales teaches:
An information display device comprising: 
a receiving unit configured to receive a search condition from a user (Gonzales, figures 1 and 2, abstract, [0015, 0037-0041], note mobile terminal with display and searching with a search condition); 
a search object obtaining unit configured to obtain search object information indicating a search object searched using the search, the search object information including facility information indicating a facility (Gonzales, figures 1 and 2, abstract, [0015, 0037-0041], note obtaining tags on search objects, note search object information includes facility information); 
a tag information obtaining unit configured to, in response to obtaining search object information, obtain tag information based on at least one of the search, an attribute of the user and a current situation of the user (Gonzales, figures 1 and 9, [0015, 0037-0041, 0049, 0111], note obtaining tags on search objects, note search object information includes facility information; note that when the user uses the location-based service (LBS) for searching the user may set this service to continue to search periodically for a specified period of time to updated based on new user attribute information.  This is interpreted as obtaining tag information based on the search condition and the location of the user, which would be moving if the situation was a driving situation); and
a display unit configured to display an additional image indicating the tag information, together with the search object information (Gonzales, figures 13, 14, [0015, 0037-0041, 0052], note displaying additional image indicating the tag information),
wherein the tag information obtaining unit performs learning according to whether or not the tag information presented to the user is actually selected by the user (Gonzales, figure 9, [0086-0090], note determining what tags were selected to use for returning better results which is interpreted to be learning according to whether or not tag information is selected), and
wherein the display unit displays the facility information of a facility having the tag information preferential by the learning (Gonzales, figures 1 and 9, [0015, 0037-0041, 0085, 0090, and 122], note returning results and ordering the results based on the tag information or by the order of closeness of the distance from the current position; note user configurable user settings that allows the user to customize such preferences; note the results displayed to the user are based on what tag information is selected, e.g. preferential by the learning; note that the order of priorities of the tags may be used for presentation).
While Gonzales teaches receiving a search from a user, Gonzales doesn’t specify that it is a keyword.  While Gonzales teaches obtaining search object information regarding facilities, Gonzales doesn’t specifically teach obtain tag information relevant to equipment existing within the indicated facility and specific to the indicated facility, using the obtained facility information and based on at least one of the search keyword, an attribute of the user and a current situation of the user. However, Busch is in the same field of endeavor, location data, and Busch teaches:
a receiving unit configured to receive a search keyword from a user (Busch, [0180, 0280, 0356, 0366, 0378], note receiving search term, e.g. keyword, input.  When combined with the previous references this would be used with the search condition as taught by Gonzales);
a search object obtaining unit configured to obtain search object information indicating a search object searched using the search keyword, the search object information including facility information indicating a facility (Busch, [0180, 0280, 0356, 0366, 0378], note receiving search term, e.g. keyword, input; note obtaining business locations, e.g. facility information.  When combined with the previous references this would be used with the search condition as taught by Gonzales);
It would have been obvious to one of ordinary skill in the art before the effected date of filing to modify the cited references with Busch as modified because this would improve the recommendations provided to the user, customer experience, and indoor location based services (Busch, [0010, 0371]).
While Gonzales as modified teaches obtaining search object information regarding facilities, Gonzales as modified doesn’t specifically teach obtain tag information relevant to equipment existing within the indicated facility and specific to the indicated facility, using the obtained facility information and based on at least one of the search keyword, an attribute of the user and a current situation of the user.  However, Miyagi is in the same field of endeavor, data retrieval, and Miyagi teaches:
a receiving unit configured to receive a search keyword from a user (Miyagi, figure 121, [0151-0152], note the options to search by name which allows the user to search using a word or phrase.  When combined with the previous references this would be used with the search condition as taught by Gonzales);
a search object obtaining unit configured to obtain search object information indicating a search object searched using the search keyword, the search object information including facility information indicating a facility (Miyagi, figure 121 and 128, [0151-0152], note when using a word or phrase to search for a restroom with the search nearby or search by name option, the resulting list includes search object information that includes facility information indicating a facility. Note the search nearby option has an option to search by keyword as well by including a place or business to search)
a tag information obtaining unit configured to, in response to obtaining search object information, obtain tag information relevant to equipment existing within the indicated facility and specific to the indicated facility, using the obtained facility information and based on at least one of the search keyword, an attribute of the user and a current situation of the user (Miyagi, figures 121, 128 and 129, [0151-0152], note that when obtaining search object information for facilities with restrooms, tag information is obtained relevant to the restroom within the indicated facility and specific to the indicated facility such as ratings or facility attributes.  This is done in response to obtaining search object information for that facility and uses that facility information based on the search and at least one user attribute such as location.  When combined with the other references the searching by keyword and current situation of the user would be the searching by keyword and situation as taught previously);
wherein the tag information obtaining unit performs learning according to whether or not the tag information presented to the user is actually selected by the user (Miyagi, figures 121, 128 and 129, [0151-0152], note the tag information is used to determine what results to present the user, which means it was determined whether or not the tag information presented to the user was selected, e.g. performing learning), and
wherein the display unit displays the facility information of a facility having the tag information preferential by the learning (Miyagi, figures 121 and 128, [0151-0152], note returning results that include facility tag information and that a user may sort the listings based on attributes, which is interpreted as preferential by the learning, after obtaining the tag information).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Miyagi as modified because this would improve the services returned to the user. 

Regarding Claim 5:
Gonzales as modified shows the device as disclosed above;
Gonzales as modified further teaches:
wherein the tag information obtaining unit obtains the tag information based on the attribute and/or the current situation of the user obtained, without receiving an input by the user (Gonzales, [0037-0041, 0044, 0048, 0111], note GPS, acceleration sensor, time-measuring unit, usage-state detection unit, and indoor/outdoor detection unit obtains additional information based on the attribute and/or the current situation without user input) (Miyagi, figures 121, 128 and 129, [0151-0152], note that when obtaining search object information for facilities with restrooms, tag information is obtained relevant to the restroom within the indicated facility and specific to the indicated facility such as ratings or facility attributes) (Busch, [0180, 0280, 0356, 0366, 0378], note a system that provides targeted content based on the current behavior of the user, e.g. driving, which is interpreted as a current driving situation in accordance with a continuous driving time. When combined with the previously cited reference this would be used with the location based services as taught by Gonzales).
It would have been obvious to one of ordinary skill in the art before the effected date of filing to modify the cited references with Busch as modified because this would improve the recommendations provided to the user, customer experience, and indoor location based services (Busch, [0010, 0371]).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Miyagi as modified because this would improve the services returned to the user.

Claim 6 discloses substantially the same limitations as claim 1 respectively, except claim 6 is directed to a method while claim 1 is directed to a device. Therefore claim 6 is rejected under the same rationale set forth for claim 1.

Claim 7 discloses substantially the same limitations as claim 1 respectively, except claim 7 is directed to a non-transitory computer-readable medium storing a program executed by an information display device including a computer (Gonzales, figure 1), while claim 1 is directed to a method. Therefore claim 7 is rejected under the same rationale set forth for claim 1.

Regarding Claim 9:
Gonzales teaches:
An information display system comprising: a receiving unit configured to receive a search condition from a user (Gonzales, figures 1 and 2, abstract, [0015, 0037-0041], note mobile terminal with display and searching with a search condition); 
a first obtaining unit configured to obtain an attribute of the user and/or a current situation of the user (Gonzales, figures 1, [0015, 0037-0041, 0044, 0048], note obtaining attribute and current situation of the users such as GPS, acceleration sensor, time-measuring unit, usage-state detection unit, and indoor/outdoor detection unit); 
a second obtaining unit configured to obtain search object information indicating a search object searched using the search condition, the search object information including facility information indicating a facility (Gonzales, figures 1, [0015, 0037-0041], note obtaining tags on search objects, note search object information includes facility information); 
a third obtaining unit configured to, in response to obtaining search object information, obtain tag information based on at least one of the search, an attribute of the user and a current situation of the user (Gonzales, figures 1 and 9, [0015, 0037-0041, 0049, 0111], note obtaining tags on search objects, note search object information includes facility information; note that when the user uses the location-based service (LBS) for searching the user may set this service to continue to search periodically for a specified period of time to updated based on new user attribute information.  This is interpreted as obtaining tag information based on the search condition and the location of the user, which would be moving if the situation was a driving situation); and
a display unit configured to display an additional image indicating the tag information, together with the search object information (Gonzales, figures 13, 14, [0015, 0037-0041, 0052], note displaying additional image indicating the tag information).
wherein the third obtaining unit performs learning according to whether or not the tag information presented to the user is actually selected by the user (Gonzales, figure 9, [0086-0090], note determining what tags were selected to use for returning better results which is interpreted to be learning according to whether or not tag information is selected), and
wherein the display unit displays the facility information of a facility having the tag information preferential by learning (Gonzales, figures 1 and 9, [0015, 0037-0041, 0085, 0090, and 122], note returning results and ordering the results based on the tag information or by the order of closeness of the distance from the current position; note user configurable user settings that allows the user to customize such preferences; note the results displayed to the user are based on what tag information is selected, e.g. preferential by the learning; note that the order of priorities of the tags may be used for presentation).
While Gonzales teaches receiving a search from a user, Gonzales doesn’t specify that it is a keyword.  While Gonzales teaches obtaining search object information regarding facilities, Gonzales doesn’t specifically teach obtain tag information relevant to equipment existing within the indicated facility and specific to the indicated facility, using the obtained facility information and based on at least one of the search keyword, an attribute of the user and a current situation of the user.  However, Busch is in the same field of endeavor, location data, and Busch teaches:
a receiving unit configured to receive a search keyword from a user (Busch, [0180, 0280, 0356, 0366, 0378], note receiving search term, e.g. keyword, input.  When combined with the previous references this would be used with the search condition as taught by Gonzales);
a first obtaining unit configured to obtain an attribute of the user and/or a current situation of the user (Busch, [0180, 0280, 0356, 0366, 0378], note obtaining attribute and current situation of the users such as driving information); 
a second obtaining unit configured to obtain search object information indicating a search object searched using the search keyword, the search object information including facility information indicating a facility (Busch, [0180, 0280, 0356, 0366, 0378], note receiving search term, e.g. keyword, input; note obtaining business locations, e.g. facility information.  When combined with the previous references this would be used with the search condition as taught by Gonzales);
It would have been obvious to one of ordinary skill in the art before the effected date of filing to modify the cited references with Busch as modified because this would improve the recommendations provided to the user, customer experience, and indoor location based services (Busch, [0010, 0371]).
While Gonzales as modified teaches obtaining search object information regarding facilities, Gonzales as modified doesn’t specifically teach obtain tag information relevant to equipment existing within the indicated facility and specific to the indicated facility, using the obtained facility information and based on at least one of the search keyword, an attribute of the user and a current situation of the user.  However, Miyagi is in the same field of endeavor, data retrieval, and Miyagi teaches:
a receiving unit configured to receive a search keyword from a user (Miyagi, figure 121, [0151-0152], note the options to search by name which allows the user to search using a word or phrase.  When combined with the previous references this would be used with the search condition as taught by Gonzales);
a first obtaining unit configured to obtain an attribute of the user and/or a current situation of the user (Miyagi, figure 121 and 128, [0151-0152], note obtaining attribute and current situation of the users such as location); 
a second obtaining unit configured to obtain search object information indicating a search object searched using the search keyword, the search object information including facility information indicating a facility (Miyagi, figure 121 and 128, [0151-0152], note when using a word or phrase to search for a restroom with the search nearby or search by name option, the resulting list includes search object information that includes facility information indicating a facility. Note the search nearby option has an option to search by keyword as well by including a place or business to search);
A third obtaining unit configure to, in response to obtaining search object information, obtain tag information relevant to equipment existing within the indicated facility and specific to the indicated facility, using the obtained facility information and based on at least one of the search keyword, an attribute of the user and a current situation of the user (Miyagi, figures 121, 128 and 129, [0151-0152], note that when obtaining search object information for facilities with restrooms, tag information is obtained relevant to the restroom within the indicated facility and specific to the indicated facility such as ratings or facility attributes.  This is done in response to obtaining search object information for that facility and uses that facility information based on the search and at least one user attribute such as location.  When combined with the other references the searching by keyword and current situation of the user would be the searching by keyword and situation as taught previously);
wherein the third obtaining unit performs learning according to whether or not the tag information presented to the user is actually selected by the user (Miyagi, figures 121, 128 and 129, [0151-0152], note the tag information is used to determine what results to present the user, which means it was determined whether or not the tag information presented to the user was selected, e.g. performing learning), and
wherein the display unit displays the facility information of a facility having the tag information preferential by learning (Miyagi, figures 121 and 128, [0151-0152], note returning results that include facility tag information and that a user may sort the listings based on attributes, which is interpreted as preferential by the learning, after obtaining the tag information).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Miyagi as modified because this would improve the services returned to the user.

Regarding Claim 11:
Gonzales as modified shows the device as disclosed above;
Gonzales as modified further teaches:
wherein the display unit displays detailed image information indicating a position of the equipment in the facility when the user selects the additional image is selected by the user (Gonzales, figures 13, 14, [0015, 0037-0041, 0052], note displaying additional image indicating the additional information) (Busch, [0414], note a map is displayed for the selected targeted content location inside of a facility, when combined with the previously cited reference this object inside location data would be for the facility equipment taught by Gonzales).
It would have been obvious to one of ordinary skill in the art before the effected date of filing to modify the cited references with Busch as modified because this would improve the recommendations provided to the user, customer experience, and indoor location based services (Busch, [0010, 0371]).

Regarding Claim 12:
Gonzales as modified shows the device as disclosed above;
Gonzales as modified further teaches:
wherein the search object obtaining unit obtains the facility information obtained by a new search based on a search condition including the equipment corresponding to the additional image when the user selects the additional image (Gonzales, figures 1 and 9, [0037-0041, 0049, 0111], note that when the user uses the location-based service (LBS) for searching the user may set this service to continue to search periodically for a specified period of time to updated based on new user attribute information.  This is interpreted as obtaining additional information based on the search condition and an attribute of the user and the current situation of the user and then obtaining a new search based on the new search condition and additional information) (Busch, [0379], note when the user selects the additional image a new search is conducted showing additional results of locations of interests around the selected image), and 
wherein the display unit displays the facility information obtained by the new search (Gonzales, figures 1, 13, 14, abstract, [0015, 0037-0041, 0052, 0122], note displaying additional image indicating the additional information) (Busch, [0379], note when the user selects the additional image a new search is conducted showing additional results of locations of interests around the selected image).
It would have been obvious to one of ordinary skill in the art before the effected date of filing to modify the cited references with Busch as modified because this would improve the recommendations provided to the user, customer experience, and indoor location based services (Busch, [0010, 0371]).

Regarding Claim 13:
Gonzales as modified shows the device as disclosed above;
Gonzales as modified further teaches:
wherein the current situation of the user is a driving situation by a continuous driving time (Busch, [0180, 0280, 0356, 0366, 0378], note a system that provides targeted content based on the current behavior of the user, e.g. driving, which is interpreted as a current driving situation in accordance with a continuous driving time. When combined with the previously cited reference this would be used with the location based services as taught by Gonzales).
It would have been obvious to one of ordinary skill in the art before the effected date of filing to modify the cited references with Busch as modified because this would improve the recommendations provided to the user, customer experience, and indoor location based services (Busch, [0010, 0371]).

Regarding Claim 15:
Gonzales as modified shows the device as disclosed above;
Gonzales as modified further teaches:
wherein the learning performs weighting to a combination of the search keywords, the attribute of the user, and the current situation of the user so that the tag information selected by the user becomes appropriate (Gonzales, figure 9-10, [0086-0092, 0122], note determining what tags were selected based on the search, user attributes, and current situation; note prioritizing that information when providing results is interpreted as a form of weighting the combination of search, attributes, and situation; note presenting results in the order of the priorities of the tags and the tags are based on the search, user attributes, and user situation) (Busch, [0356, 0366, 0379-0380, 0384], note weighting a combination of search keywords, user attributes or current situation used for more accurate results) (Miyagi, figures 121 and 128, [0151-0152], note returning results that include facility tag information and the results may be presented and/or filtered based on search keyword, user attributes, and user situation, which is interpreted as a type of weighting used to determine appropriate results).
It would have been obvious to one of ordinary skill in the art before the effected date of filing to modify the cited references with Busch as modified because this would improve the recommendations provided to the user, customer experience, and indoor location based services (Busch, [0010, 0371]).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Miyagi as modified because this would improve the services returned to the user.

Claim Rejections - 35 USC § 103

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzales in view of Busch, Miyagi, and Roy Chowdhury et al. (US11,216,843), hereinafter Chowdhury.

Regarding Claim 14:
Gonzales as modified shows the device as disclosed above;
While Gonzales as modified teaches obtaining and using the search keyword, attributes of the user, and current situation of the user, Gonzales as modified doesn’t specifically teach wherein the tag information obtaining unit generates a vector based on the search keyword, the attribute of the user, and the current situation of the user.  However, Chowdhury is in the same field of endeavor, information retrieval, and Chowdhury teaches: 
wherein the tag information obtaining unit generates a vector based on the search keyword, the attribute of the user, and the current situation of the user (Chowdhury, claim 1, column 8 line 66 – column 9 line 17, note the generation of feature vectors are based on searches, attributes, and situations used to improve search results.  When combined with the other references this would be for the search keywords, user attributes, and user situations as taught by Gonzales and Miyagi)
It would have been obvious to one of ordinary skill in the art before the effected date of filing to modify the cited references with Chowdhury as modified because this would improve the effectiveness of the search results (Chowdhury, column 1 lines 38-46, column 8 line 66 – column 9 line 17).
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sugiyama et al. (“Adaptive Web Search Based on User Profile Constructed without Any Effort from Users”) teaches adaptive searching based on user attributes; DiMeo et al. (US2017/0219373) teaches searching for services based on keyword and current driving situation and sorting by user preference;
Sheha et al. (US20160196010) teaches user preferential sorting that is partially based on tag information;
Suzuki et al. (US10048079) teaches destination searching for vehicles;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J MORRIS whose telephone number is (571)272-3314. The examiner can normally be reached M-F 6:30-2:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN J MORRIS/Examiner, Art Unit 2152                                                                                                                                                                                             11/18/2022

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152